                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

EQUAL EMPLOYMENT OPPORTUNITY             )
COMMISSION,                              )
             Plaintiff,                  )
                                         )                 CIVIL ACTION NO.
v.                                       )
                                         )                 3:18-cv-00975
TN RESTAURANT GROUP, LLC d/b/a DQ        )
GRILL & CHILL RESTAURANT                 )                 Chief Judge Crenshaw/Frensley
                  Defendant.             )
________________________________________ )

                       JOINT MOTION TO ENTER CONSENT DECREE

       The Equal Employment Opportunity Commission and Tennessee Restaurant Group (the

Parties) have reached a settlement in the form of a proposed Consent Decree to resolve this case.

The Parties submit to the Court contemporaneously the proposed Consent Decree containing the

terms of the settlement. In light of the settlement, the Parties respectfully move this Court to

approve and enter the proposed Consent Decree. The Parties submit a memorandum in support

of the joint motion.

                                                    Respectfully submitted,

       ____________________________                 FAYE A. WILLIAMS
       Cynthia Sherwood                             Regional Attorney
       cynthia@sherwoodlitigation.com               TN Bar No. 11730
       Sherwood Boutique Litigation, PLC            faye.williams@eeoc.gov
       201 Fourth Avenue North
       Suite 1130                                   s/ Roslyn N. Griffin
       Nashville, Tennessee 37219                   ROSLYN N. GRIFFIN
       615-873-5670- Telephone                      Trial Attorney
                                                    MS Bar No. 103317
                                                    roslyn.griffin@eeoc.gov

                                                    EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION
                                                    1407 Union Avenue, Suite 901
                                                    Memphis, TN 38104




     Case 3:18-cv-00975 Document 25 Filed 01/22/20 Page 1 of 2 PageID #: 81
                                               (901) 544-0099

                                               MARK CHEN
                                               Trial Attorney
                                               TN Bar No. 14268
                                               mark.chen@eeoc.gov

                                               EQUAL EMPLOYMENT
                                               OPPORTUNITY COMMISSION
                                               220 Athens Way, Suite 350
                                               Nashville, TN 37228
                                               (615) 736-2107


                             CERTIFICATE OF SERVICE

     I certify that on January 22, 2020, the foregoing was filed with the Court with the
CM/ECF System, which will send a notice of electronic filing to:

      Cynthia Sherwood
      cynthia@sherwoodlitigation.com
      Sherwood Boutique Litigation, PLC
      201 Fourth Avenue North
      Suite 1130
      Nashville, Tennessee 37219
      615-873-5670- Telephone
      615-900-2312 - Fax


                                               s/ Roslyn N. Griffin
                                                 Roslyn N. Griffin




                                    2
    Case 3:18-cv-00975 Document 25 Filed 01/22/20 Page 2 of 2 PageID #: 82
